            Case 1:21-cv-00365-N/A Document 5             Filed 07/29/21     Page 1 of 23




                  UNITED STATES COURT OF INTERNATIONAL TRADE

 MITSUBISHI CHEMICAL AMERICA, INC.
 and MC IONIC SOLUTIONS US, INC.,
                       Plaintiffs,
                                                    Court No. 21-00365
            v.
 UNITED STATES OF AMERICA; OFFICE
 OF THE UNITED STATES TRADE
 REPRESENTATIVE; U.S. TRADE
 REPRESENTATIVE; U.S. CUSTOMS &
 BORDER PROTECTION; and ACTING
 COMMISSIONER OF U.S. CUSTOMS &
 BORDER PROTECTION,
                       Defendants.

                                           COMPLAINT

       Plaintiffs Mitsubishi Chemical America, Inc. and MC Ionic Solutions US, Inc.

(collectively, “Plaintiffs”), by and through their attorneys, allege and state as follows:

       1.        This action concerns Defendants’ prosecution of a trade action impacting over

$500 billion in imports from the People’s Republic of China. This Complaint focuses on

Defendants’ unlawful imposition of a fourth round of tariffs on products covered by so-called

“List 4A.” Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304

(Aug. 20, 2019) (publishing List 4A).

       2.        The Trade Act of 1974 (“Trade Act”) did not confer authority on Defendants to

escalate tariffs for however long, and by whatever means, they choose. The Office of the United

States Trade Representative (“USTR”) conducted an investigation into China’s unfair intellectual

property policies and practices pursuant to Section 301 of the Trade Act (19 U.S.C. § 2411).

Section 304 of the Trade Act (19 U.S.C. § 2414) required USTR to determine what action to

take, if any, within 12 months after initiation of that investigation. But USTR failed to issue List
            Case 1:21-cv-00365-N/A Document 5             Filed 07/29/21     Page 2 of 23




4A within that window. USTR may not fall back on its “modification” authority under Section

307 of the Trade Act (19 U.S.C. § 2417) to salvage List 4. Section 307 of the Trade Act does not

permit USTR to expand the imposition of tariffs to other imports from China for reasons

untethered to the unfair intellectual property policies and practices it originally investigated

under Section 301 of the Trade Act. Yet that is exactly what Defendants did here when they

promulgated List 4A duties in response to China’s retaliatory duties and other unrelated issues.

And even if USTR deems the existing tariffs “no longer appropriate,” as it also did here, the

Trade Act permits USTR only to delay, taper, or terminate—not ratchet up—the actions it has

already taken.

       3.        The arbitrary manner in which Defendants implemented the List 4A tariff actions

also violates the Administrative Procedure Act (“APA”). USTR (1) failed to provide sufficient

opportunity for comment; (2) failed to consider relevant factors when making its decision, e.g.,

undertaking no analysis of the supposed “increased burden” imposed on U.S. commerce from the

unfair policies and practices that it originally investigated; and (3) failed to connect the record

facts to the choices it made. Indeed, despite receiving approximately 10,000 comments, USTR

said absolutely nothing about how those comments shaped its final promulgation of List 4A.

USTR’s preordained decision-making bears no resemblance to the standards that the APA

demands.

       4.        The Court should set aside Defendants’ actions as ultra vires and otherwise

contrary to law, as well as order Defendants to refund (with interest) any duties paid by Plaintiffs

pursuant to List 4A.




                                                  2
             Case 1:21-cv-00365-N/A Document 5             Filed 07/29/21      Page 3 of 23




                                          JURISDICTION

        5.       The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of

the United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                              PARTIES

        6.       MC Ionic Solutions, Inc. and its successor entity, Mitsubishi Chemical America,

Inc. (collectively, “Mitsubishi Chemical”) have provided organic solvent-based electrolytes for

lithium-ion batteries in the United States since 2012. Sustainability is at the forefront of product

development within Mitsubishi Chemical. Recognizing that automotive exhaust is a major

contributor to greenhouse gas emissions, Mitsubishi Chemical is dedicated to energy-efficient

electric automobiles through the development of formulated electrolytes for lithium-ion batteries.

Plaintiffs have made numerous entries of products subject to the additional ad valorem duties

under List 4A, including, but not limited to, products classified under HTSUS statistical

reporting number 2920.90.5100 that are intended for use as a solvent for the production of

electrolytes for lithium-ion batteries.

        7.       Defendant United States of America received the disputed tariffs and is the statutory

defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

        8.       The Office of the USTR is an executive agency of the United States charged with

investigating a foreign country’s trade practices under Section 301 of the Trade Act and

implementing “appropriate” responses, subject to the direction of the President. USTR conducted

the Section 301 investigation at issue and made numerous decisions regarding List 4A.



                                                   3
            Case 1:21-cv-00365-N/A Document 5             Filed 07/29/21   Page 4 of 23




       9.       Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by Plaintiffs to account for the tariffs imposed

by USTR under List 4A.

                                            STANDING

       10.      Plaintiffs have standing to sue because they are “adversely affected or aggrieved

by agency action within the meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C. § 2631(i) (“Any

civil action of which the Court of International Trade has jurisdiction . . . may be commenced in

the court by any person adversely affected or aggrieved by agency action within the meaning of

Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to List 4A adversely affected

and aggrieved Plaintiffs because they were required to pay these unlawful duties.

                                TIMELINESS OF THE ACTION

       11.      A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within

two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

       12.      The instant action contests action taken by Defendants that resulted in List

4A duties assessed on goods imported from China. Notice of Modification of Section 301 Action:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property and

Innovation, 84 Fed. Reg. 43,304, 43,306-29 (Aug. 20, 2019). Plaintiffs’ claims accrued at the

earliest on August 20, 2019, when USTR published notice of List 4A in the Federal Register. Id.

Plaintiffs have therefore timely filed this action.

                                        RELEVANT LAW

       13.      Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or




                                                      4
           Case 1:21-cv-00365-N/A Document 5            Filed 07/29/21     Page 5 of 23




discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on

imports from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

          14.   Section 304 of the Trade Act requires USTR to determine what action to take, if

any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

(2)(B).

          15.   Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or

terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

restriction on United States commerce” imposed by the investigated foreign country’s practice

has “increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B),

(C).

                                  PROCEDURAL HISTORY

 I.       USTR’s Investigation

          16.   The current U.S.-China trade war grew from a narrow dispute. On August 14,

2017, President Trump directed Ambassador Robert Lighthizer to consider initiating a targeted

investigation pursuant to Section 301(b) of the Trade Act concerning China’s laws, policies,

practices, and actions related to intellectual property, innovation, and technology. Addressing

China’s Laws, Policies, Practices, and Actions Related to Intellectual Property, Innovation, and

Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017). According to President Trump, certain

Chinese “laws, policies, practices, and actions” on intellectual property, innovation, and

technology “may inhibit United States exports, deprive United States citizens of fair

remuneration for their innovations, divert American jobs to workers in China, contribute to our

trade deficit with China, and otherwise undermine American manufacturing, services, and

innovation.” Id.


                                                 5
         Case 1:21-cv-00365-N/A Document 5              Filed 07/29/21     Page 6 of 23




       17.     Four days later, on August 18, 2017, USTR formally initiated an investigation into

“whether acts, policies, and practices of the Government of China related to technology transfer,

intellectual property, and innovation are actionable under [Section 301(b) of] the Trade Act.”

Initiation of Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82

Fed. Reg. 40,213 (Aug. 24, 2017).

       18.     Seven months later, on March 22, 2018, USTR released a report announcing the

results of its investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of

the Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018),

available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found

that certain “acts, policies, and practices of the Chinese government related to technology

transfer, intellectual property, and innovation are unreasonable or discriminatory and burden or

restrict U.S. commerce.” Id. at 17. USTR based its findings on (1) China’s use of foreign

ownership restrictions, foreign investment restrictions, and administrative licensing and

approval processes to pressure technology transfers from U.S. to Chinese companies, id. at

45; (2) China’s use of licensing processes to transfer technologies from U.S. to Chinese

companies on terms that favor Chinese recipients, id. at 48; (3) China’s facilitation of

systematic investment in, and acquisition of, U.S. companies and assets by Chinese entities to

obtain technologies and intellectual property for purposes of large-scale technology transfer, id.

at 147; and (4) China’s cyber intrusions into U.S. computer networks to gain access to valuable

business information, id. at 171. In its report, USTR did not quantify the burden or restriction

imposed on U.S. commerce by the investigated practices.



                                                 6
           Case 1:21-cv-00365-N/A Document 5                      Filed 07/29/21         Page 7 of 23




         19.      On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency

team of subject matter experts and economists estimates that China’s policies result in harm to

the U.S. economy of at least $50 billion per year.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), formerly available 1 at

https://ustr.gov/about- us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-

sheet. USTR also indicated that, consistent with a directive from President Trump, it would

“propose additional tariffs” of 25% ad valorem “on certain products of China, with an annual

trade value commensurate with the harm caused to the U.S. economy resulting from China’s

unfair policies.” Id.; see Actions by the United States Related to the Section 301 Investigation of

China’s Laws, Policies, Practices, or Actions Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018) (President Trump’s directive).

II.      Lists 1 & 2

         20.      Between April and August 2018 (i.e., within the 12-month statutory deadline from

the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants

undertook a series of actions to remedy the estimated harm to the U.S. economy caused by the

investigated unfair practices, ultimately imposing duties on imports from China covered by the

so-called Lists 1 and 2.

         21.      On April 6, 2018, USTR published notice of its intent to impose “an additional

duty of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request

for Public Comment Concerning Proposed Determination of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and



1
 Where used in conjunction with a government website address, the term “formerly available” denotes a website
address that is no longer active due to the change in administration following the inauguration of President Joseph R.
Biden on January 20, 2021.

                                                          7
         Case 1:21-cv-00365-N/A Document 5              Filed 07/29/21     Page 8 of 23




Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list

covered 1,333 tariff subheadings with a total value of “approximately $50 billion in terms of

estimated annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it chose

$50 billion because that amount was “commensurate with an economic analysis of the harm

caused by China’s unreasonable technology transfer policies to the U.S. economy, as covered by

USTR’s Section 301 investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE,

Under Section 301 Action, USTR Releases Proposed Tariff List on Chinese Products (Apr. 3,

2018), formerly available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/april/under-section-301- action-ustr.

       22.     On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed]

the proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate

annual trade value of $34 billion.” Id. at 28,711.

       23.     At the same time that it finalized List 1, USTR announced that it intended to impose

a 25% ad valorem duty on a second proposed list of Chinese products in order to “maintain the

effectiveness of [the] $50 billion trade action” grounded in its Section 301 investigation. Id. at

28,712. USTR announced a proposed “List 2” covering 284 tariff subheadings with “an

approximate annual trade value of $16 billion.” Id. at 28,711-12.

       24.     On August 16, 2018, USTR published notice of the final list of products subject to

an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose



                                                 8
         Case 1:21-cv-00365-N/A Document 5             Filed 07/29/21     Page 9 of 23




“annual trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).

III.   List 3 and List 4

       25.     As soon as USTR announced the results of its investigation in March 2018,

tensions between the governments of China and the United States escalated dramatically. In the

months that followed, Defendants wildly expanded the scope of the tariffs imposed under

Section 301 of the Trade Act to cover imports worth more than $500 billion—ten times the

amount it had deemed “commensurate” with the findings of USTR’s original investigation.

Defendants did so for reasons untethered to the unfair practices that USTR had investigated,

namely China’s tit-for-tat countermeasures and a hodgepodge of grievances related to China’s

role on the world stage.

       A.       List 3

       26.     Shortly after President Trump directed USTR in April 2018 to consider imposing

duties on $50 billion in Chinese products, China promptly threatened to impose retaliatory duties

on the same value of imports from the United States. In response, President Trump “instructed

the USTR to consider whether $100 billion of additional tariffs would be appropriate under

Section 301” due to “China’s unfair retaliation.” THE WHITE HOUSE, Statement from Donald J.

Trump on Additional Proposed Section 301 Remedies (Apr. 5, 2018), formerly available at

https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-additional

-proposed-section-301-remedies/.

       27.     When USTR finalized List 1 in mid-June 2018, President Trump warned China that

he would consider imposing additional tariffs on Chinese goods if China retaliated against the



                                                9
        Case 1:21-cv-00365-N/A Document 5              Filed 07/29/21     Page 10 of 23




United States. E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50 Billion

in Chinese Goods, THE HILL (June 15, 2018), available at

http://thehill.com/homenews/administration/392421-trump-announces-tariffs-on-50-billion-in-

chinese-goods (“The president said the United States will pursue additional tariffs if China

retaliates ‘such as imposing new tariffs on United States goods, services or agricultural

products; raising non-tariff barriers; or taking punitive actions against American exporters or

American companies operating in China.’”).

       28.     Following through on his warning, on June 18, 2018, President Trump formally

directed USTR to consider whether the United States should impose additional duties on products

from China with an estimated trade value of $200 billion—despite USTR having not yet

implemented List 1 and List 2. President Trump acknowledged that China’s threatened retaliatory

“tariffs on $50 billion worth of United States exports” motivated his decision. THE WHITE HOUSE,

Statement from the President Regarding Trade with China (June 18, 2018), formerly available

at https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade-china-

2/ (“This latest action by China clearly indicates its determination to keep the United States

at a permanent and unfair disadvantage, which is reflected in our massive $376 billion trade

imbalance in goods. This is unacceptable.”).

       29.     Acknowledging the purpose of the President’s directive, USTR stated that it

would design the newly proposed duties to address China’s threatened retaliatory measures,

rather than any of the harms identified in its Section 301 investigation. OFFICE OF THE UNITED

STATES TRADE REPRESENTATIVE, USTR Robert Lighthizer Statement on the President’s

Additional China Trade Action (June 18, 2018), formerly available at https://ustr.gov/about-

us/policy-offices/press-office/press-releases/2018/june/ustr-robert-lighthizer-statement-0,



                                                10
         Case 1:21-cv-00365-N/A Document 5                  Filed 07/29/21      Page 11 of 23




explaining that, although Lists 1 and 2 “were proportionate and responsive to forced technology

transfer and intellectual property theft by the Chinese” identified in the Section 301

investigation, the proposed duties for a third list of products were necessary to respond to the

retaliatory and “unjustified tariffs” that China may impose to target “U.S. workers, farmers,

ranchers, and businesses”).

        30.     Despite these warnings from Defendants, China retaliated by imposing 25% ad

valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and $16

billion on the same dates the United States began collecting its own 25% tariffs under List 1

(July 6, 2018) and List 2 (August 23, 2018).

        31.     About a week after China imposed its first round of retaliatory duties, USTR

published notice of its proposal to “modify the action in this investigation by maintaining the

original $34 billion action and the proposed $16 billion action, and by taking a further,

supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]

products [from] China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked Section 307(a)(1)(C) of the Trade Act,

pursuant to which USTR “may modify or terminate any action, subject to the specific direction, if

any, of the President with respect to such action, . . . if . . . such action is being taken under [Section

301(b)] of this title and is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)).

USTR initially set a deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a

public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.




                                                    11
         Case 1:21-cv-00365-N/A Document 5               Filed 07/29/21      Page 12 of 23




       32.        In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that

“action at this level is appropriate in light of the level of China’s announced retaliatory action

($50 billion) and the level of Chinese goods imported into the United States ($505 billion in

2017).” Id.; see also id. (Because “China’s retaliatory action covers a substantial percentage of

U.S. goods exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action

must cover a substantial percentage of Chinese imports.”). Although it pointed to China’s

retaliatory measures, USTR did not identify any increased burdens or restrictions on U.S.

commerce resulting from the unfair practices that USTR had investigated. See id.

       33.        USTR’s contemporaneous press statements corroborated the contents of its notice:

China’s retaliatory duties motivated its proposed action. Ambassador Lighthizer stated that the

proposed action came “[a]s a result of China’s retaliation and failure to change its practice.”

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade Representative

Robert Lighthizer on Section 301 Action (July 10, 2018), formerly available at

https://ustr.gov/about- us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-

representative.

       34.        That same day, President Trump suggested that the United States’ trade imbalance

with China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018, 9:17 PM

EDT), formerly available at https://twitter.com/realDonaldTrump/status/1005982266496094209.

Over the following weeks, President Trump also expressed his frustration over China’s purported



                                                  12
         Case 1:21-cv-00365-N/A Document 5               Filed 07/29/21      Page 13 of 23




manipulation of its currency and national monetary policy, as well as his continued displeasure

over China’s retaliatory tariffs and the trade imbalance between the two nations. See, e.g.,

@realDonaldTrump, Twitter (July 20, 2018, 8:43 AM EDT), formerly available at

https://twitter.com/realDonaldTrump/status/1020287981020729344; @realDonaldTrump,

TWITTER (July 20, 2018, 8:51 AM EDT), formerly available at

https://twitter.com/realDonaldTrump/status/1020290163933630464; @realDonaldTrump,

TWITTER (July 25, 2018, 7:20 AM EDT), formerly available at

https://twitter.com/realDonaldTrump/status/1022079127799701504; @realDonaldTrump,

Twitter (July 25, 2018, 7:01 AM EDT), formerly available at

https://twitter.com/realDonaldTrump/status/1022074252999225344.

       35.     Within days of these statements, Ambassador Lighthizer announced that, in light

of China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to

25% ad valorem. Rather than addressing the practices that USTR investigated pursuant to

Section 301 of the Trade Act, he stated that China “[r]egrettably . . . has illegally retaliated

against U.S. workers, farmers, ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on Section 301

Action (Aug. 1, 2018), formerly available at https://ustr.gov/about-us/policy-offices/press-

office/press-releases/2018/august/statement-us-trade-representative.

       36.     Shortly thereafter, USTR, at the direction of President Trump, formally proposed

“raising the level of the additional duty in the proposed supplemental action from 10 percent to

25 percent.” Extension of Public Comment Period Concerning Proposed Modification of Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also



                                                  13
         Case 1:21-cv-00365-N/A Document 5               Filed 07/29/21        Page 14 of 23




set new dates for a public hearing over six days ending on August 27, 2018. See id.; see also

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Public Hearings on Proposed Section

301 Tariff List (Aug. 17, 2018) (modifying hearing schedule), formerly available at

https://ustr.gov/about-us/policy- offices/press-office/press-releases/2018/august/public-hearings-

proposed-section-301.

       37.     At the same time, USTR adjusted the deadlines for the submission of written

comments, setting September 6, 2018—less than a month later—as the new deadline for both

initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That adjustment, deviating

from its past practices, prevented both USTR and the public from considering initial comments at

the hearing, and left insufficient time for interested parties to review and respond to the initial

comments filed by other parties. USTR also limited each hearing participant to five minutes.

Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-0026-0001.

Despite those obstacles, approximately 350 witnesses appeared at the six-day hearing, and the

public submitted over 6,000 comments.

       38.     Just eleven days after receiving final comments from the public, President Trump

announced that he had directed USTR “to proceed with placing additional tariffs on roughly

$200 billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17,

2018), formerly available at https://www.whitehouse.gov/briefings-statements/statement-from-

the-president-4/. Once again, President Trump made clear that China’s response to the $50

billion tariff action (i.e., List 1 and List 2 duties) motivated his decision, and he immediately

promised to proceed with “phase three” of the plan—an additional $267 billion tariff action—“if

China takes retaliatory action against our farmers or other industries.” Id.




                                                 14
         Case 1:21-cv-00365-N/A Document 5                 Filed 07/29/21       Page 15 of 23




        39.     Following President Trump’s announcement, USTR published notice of the final

list of products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg.

at 47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25%

on January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed

products that enter the United States from China on or after September 24, 2018. Id. USTR did

not respond to any of the over 6,000 comments that it received or any of the testimony provided

by roughly 350 witnesses. Id.

        40.     As legal support for its action, USTR for the first time cited Section 307(a)(1)(B)

of the Trade Act, which provides that USTR “may modify or terminate any action, subject to the

specific direction . . . of the President . . . taken under Section 301 if . . . the burden or restriction

on United States commerce of the denial of rights, or of the acts, policies, or practices, that are the

subject of such action has increased or decreased.” Id. (brackets omitted). USTR stated that the

relevant burden “continues to increase, including following the one-year investigation period,”

adding that “China’s unfair acts, policies, and practices include not just its specific technology

transfer and IP policies referenced in the notice of initiation in the investigation, but also

China’s subsequent defensive actions taken to maintain those policies.” Id. USTR also cited

Section 307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50 billion tariff

action “has shown that the current action no longer is appropriate” because “China openly has

responded to the current action by choosing to cause further harm to the U.S. economy, by

increasing duties on exports to China.” Id. at 47,975.

        41.     In the months that followed, China and the United States attempted to resolve

their differences through trade negotiations. Based on the progress made with China in those

negotiations, the Trump Administration announced in December 2018, and again in February



                                                   15
         Case 1:21-cv-00365-N/A Document 5               Filed 07/29/21     Page 16 of 23




2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       42.     The trade negotiations ultimately fell apart. In May 2019, USTR announced its

intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1,

2019, depending on the day of export. See Notice of Modification of Section 301 Action: China's

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also

Implementing Modification to Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15,

2019). The notice cited China’s decision to “retreat from specific commitments agreed to in

earlier rounds” of negotiations as the basis for the increase in the duty rate. List 3 Rate Increase

Notice, 84 Fed. Reg. at 20,459. Unlike with past imposition of new tariffs, USTR did not seek

public comment but rather simply announced that the increase would occur. Id.

       43.     The duties imposed on products covered by List 3 remain in effect as of the date

of this Complaint. Exclusions from List 3 duties granted by USTR for a limited number of

products have expired.

       B.        List 4

       44.     On May 17, 2019, a mere eight days after it published notice of its decision to

increase the duty rate on imports covered by List 3, USTR announced its intent to proceed with

yet another list—List 4—covering even more products subject to additional duties. Under



                                                 16
        Case 1:21-cv-00365-N/A Document 5               Filed 07/29/21     Page 17 of 23




USTR’s proposal, List 4 would impose an additional duty of 25% ad valorem on products worth

$300 billion. Request for Comments Concerning Proposed Modification of Action Pursuant to

Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 22,564, 22,564 (May 19, 2019). USTR explained that its

decision was motivated by China’s “retreat[] from specific commitments made in previous

[negotiating] rounds [and] announce[ment of] further retaliatory action against U.S. commerce.”

       45.     Similar to the process it followed for List 3, USTR invited the public to comment

on proposed List 4 and participate in a hearing. Id. The public submitted nearly 3,000 comments.

Docket No. USTR-2019-0004, https://beta.regulations.gov/document/USTR-2019-0004-0001.

Despite the opportunity to comment, the timeline for participation in the hearing left little room

for meaningful input: USTR required witnesses to submit drafts of their testimony by June 10,

2019, some seven days before the deadline for fully developed written comments, and then it

again limited witnesses to five minutes of testimony at the hearing. Id.

       46.     On August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump

announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT), formerly available at

https://twitter.com/realDonaldTrump/status/1156979446877962243 (noting a “small additional

Tariff of 10% on the remaining 300 Billion Dollars of goods and products coming from China

into our Country”).

       47.     On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20,



                                                17
          Case 1:21-cv-00365-N/A Document 5                Filed 07/29/21     Page 18 of 23




2019). List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion,

effective September 1, 2019. Id. at 43,305. List 4B would impose a 10% ad valorem duty on the

remaining goods (with limited exclusions “based on health, safety, national security, and other

factors”), effective December 15, 2019. Id. at 43,305. Once again, USTR did not address any of

the nearly 3,000 comments submitted or any of the testimony provided by witnesses, other than

to claim that its determination “takes account of the public comments and the testimony.” Id.

        48.       As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act, stating that it may modify its prior action taken pursuant to Section 301 of the

Trade Act if (1) “[t]he burden or restriction on United States commerce” imposed by the

investigated foreign country practice “has increased or decreased,” or (2) “the action . . . is no

longer appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S.

commerce from the practices that were the subject of USTR’s investigation, USTR merely

pointed to “China’s subsequent defensive actions taken to maintain those unfair acts, policies,

and practices as determined in that investigation,” including retaliatory tariffs on U.S. imports,

retreating from commitments during negotiations, and devaluing its currency. Id.

        49.       Just ten days later, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained

that it increased the tariff rate because, shortly after it finalized List 4A and List 4B, “China

responded by announcing further tariffs on U.S. goods.” Id. at 45, 822. USTR once again cited

China’s retreat from its negotiation commitments and devaluation of its currency as grounds for

its action. Id.



                                                   18
          Case 1:21-cv-00365-N/A Document 5              Filed 07/29/21      Page 19 of 23




         50.   Recognizing that List 4A would cause substantial harm to U.S. companies and

consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek

exclusions from List 4A duties on a product-specific basis. Procedures for Requests to Exclude

Particular Products from the August 2019 Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 57,144 (Oct. 24, 2019). USTR granted a limited number of these requests on a

rolling basis through August 5, 2020. Notice of Product Exclusions and Amendments: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 85 Fed. Reg. 48,627 (Aug. 11, 2020).

         51.   On December 18, 2019, as a result of successfully negotiating a limited trade deal

with China, USTR published notice that it would “suspend indefinitely the imposition of

additional duties of 15 percent on products of China covered by” List 4B. Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also

stated its intent to reduce the tariff rate applicable to products covered by List 4A, id., an action

that ultimately became effective on February 14, 2020, when USTR halved the applicable duty

rate, Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22,

2020).

         52.   In the months that followed, the United States and China implemented the limited

trade deal that they negotiated near the end of 2019. OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec. 13, 2019),

formerly available at https://ustr.gov/about-us/policy-offices/press-office/press-



                                                  19
         Case 1:21-cv-00365-N/A Document 5              Filed 07/29/21      Page 20 of 23




releases/2019/december/united-states-and-China-reach. During that time, Defendants declined to

impose additional duties on imports covered by List 4B, presumably because China had agreed

to some new, unrelated obligations under the limited trade deal.

        53.      The duties imposed on products covered by List 4A remain in effect as of the date

of this Complaint. Although the proposed duties on products covered by List 4B remain

suspended, there is no indication that existing tariffs will be removed.

                                   STATEMENT OF CLAIMS
                                           COUNT ONE

    (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        54.      Paragraphs 1 through 53 are incorporated by reference.

        55.      The Declaratory Judgment Act authorizes any court of the United States to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        56.      The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 4A tariffs.

        57.      Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its actions giving rise to List 4A on any such

determination.

        58.      If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to

take within “12 months after the date on which the investigation is initiated.” 19 U.S.C. §



                                                 20
         Case 1:21-cv-00365-N/A Document 5               Filed 07/29/21     Page 21 of 23




2414(a)(1)(B), (2)(B). USTR’s actions giving rise to List 4A occurred in August 2019, over a

year after USTR initiated the underlying Section 301 investigation on August 18, 2017.

       59.     Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce

from the foreign country’s investigated unfair acts, policies, or practices increases or decreases.

19 U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to

increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated

pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to escalate its

focused investigatory findings into an open-ended trade war.

       60.     Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is no

longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not authorize

Defendants to increase tariff actions that are no longer “appropriate,” but rather only to delay,

taper, or terminate such actions.

       61.     Plaintiffs are therefore entitled to a declaratory judgment that Defendants’ actions

giving rise to List 4A are ultra vires and contrary to law.

                                          COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       62.     Paragraphs 1 through 61 are incorporated by reference.

       63.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory




                                                 21
         Case 1:21-cv-00365-N/A Document 5               Filed 07/29/21      Page 22 of 23




jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       64.       Defendants exceeded their authority under the Trade Act in promulgating List 4A

and therefore acted “not in accordance with the law” and “in excess of statutory authority” for

the reasons set forth in Count One.

       65.       Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

       66.       Defendants also promulgated List 4A in an arbitrary and capricious manner

because they did not provide a sufficient opportunity for comment, failed to meaningfully consider

relevant factors when making their decisions, and failed to adequately explain their rationale.

Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs on

imports covered by List 4A whose value exceeds $300 billion.

                                                ***

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully request that this Court:

       (1) declare that Defendants’ actions resulting in tariffs on products covered by List 4A

       are unauthorized by, and contrary to, the Trade Act;

       (2) declare that Defendants arbitrarily and unlawfully promulgated List 4A in violation of

       the APA;

       (3) vacate the List 4A rulemaking;

       (4) order Defendants to refund, with interest, any duties paid by Plaintiffs pursuant to

       List 4A;



                                                  22
        Case 1:21-cv-00365-N/A Document 5              Filed 07/29/21       Page 23 of 23




       (5) permanently enjoin Defendants from applying List 4A against Plaintiffs and

       collecting any duties from Plaintiffs pursuant to List 4A;

       (6) award Plaintiffs their costs and reasonable attorney fees; and

       (7) grant such other and further relief as may be just and proper.

                                             Respectfully submitted,
                                             /s/ Wm. Randolph Rucker
                                             Wm. Randolph Rucker
                                             Kathleen Murphy
                                             Douglas Heffner
                                             James Sawyer
                                             Richard Ferrin
                                             Nicolas Guzman
                                             FAEGRE DRINKER BIDDLE & REATH LLP
                                             191 N. Wacker Drive, Suite 3700
                                             Chicago, IL 60606
                                             Telephone: (312) 569-1000

July 29, 2021                                Counsel to Plaintiffs




                                                23
